Citation Nr: 0432953	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  94-06 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for muscle aches and 
spasms, claimed as a result of an undiagnosed illness.

4.  Entitlement to service connection for joint aches, 
claimed as a result of an undiagnosed illness.

5.  Entitlement to an initial evaluation in excess of 10 
percent for low back strain.

6.  Entitlement to an initial compensable evaluation for left 
ankle sprain, for the period prior to June 5, 2002.

7.  Entitlement to an increased rating in excess of 10 
percent for left ankle sprain, for the period on and 
subsequent to June 5, 2002.

8.  Entitlement to an initial compensable evaluation for 
bilateral hallux valgus with multiple toe arthroplasties and 
osteotomy.

9.  Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae.

10.  Entitlement to an initial compensable evaluation for 
psoriasis, for the period prior to August 11, 2003.

11.  Entitlement to an increased rating in excess of 10 
percent for psoriasis, for the period on and subsequent to 
August 11, 2003.  

12.  Entitlement to an initial compensable evaluation for 
aerophagia.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had verified active service from June 1974 to 
June 1976 and November 1977 to March 1992 (including in 
Southwest Asia in support of Operation Desert Shield/Storm).  
He had a period of inactive service as a National Guard 
member from February to September 1977 (it appears from the 
evidentiary record that appellant's contentions do not 
pertain to said National Guard period).

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1993 rating decision 
by the St. Petersburg, Florida, Regional Office, which, in 
part, denied service connection for an eye disability; and 
granted service connection and assigned noncompensable 
evaluations each for facial scars due to shaving 
(pseudofolliculitis barbae), psoriasis, low back strain, left 
ankle sprain, bilateral hallux valgus with multiple toe 
arthroplasties and osteotomy, and aerophagia.  

In February and November 1996 rating decisions, the 
Nashville, Tennessee, Regional Office, in part, denied 
service connection for psychiatric disabilities, including as 
a result of an undiagnosed illness; alcohol 
dependence/substance abuse; disability/disabilities 
manifested by shortness of breath, diarrhea, fatigue, loss of 
equilibrium, muscle ache/spasm, joint aches, blurred vision, 
skin rash, headaches, urine/sperm flow impairment, paralysis, 
testicular pain, knot in the breast, loose teeth, and hair 
loss, including as a result of an undiagnosed illness; 
cervical spine osteoarthritis; hypertension; an eye disorder; 
vomiting; heart palpitations; and numbness/swelling.  That 
November 1996 rating decision also assigned a 10 percent 
evaluation for low back strain, effective April 1, 1992.  
Appellant subsequently appealed an August 1998 rating 
decision by the Nashville Regional Office, which, in part, 
denied service connection for muscle aches/spasms and joint 
aches, claimed as a result of an undiagnosed illness.  

A December 1999 rating decision by the Winston-Salem, North 
Carolina, Regional Office (RO), in part, granted service 
connection for major depressive disorder with history of 
psychosis and somatic complaints including fatigue and 
headaches (thereby rendering said psychiatric disability 
service connection issue moot).  In a May 2000 written 
statement, appellant expressly withdrew his alcohol 
dependence/substance abuse service connection claim.  In June 
and December 2000 written statements, appellant withdrew 
previous requests for Travel Board and RO hearings.  

In a February 2003 rating decision, the RO increased the 
evaluation for left ankle sprain from noncompensable to 10 
percent, effective June 5, 2002.  Said increased rating issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) explained 
that there was a legal distinction between a claim for an 
"original" rating and an "increased" rating claim.  In 
light of the aforestated legal distinction in Fenderson and 
AB, the Board in its May 2003 remand reframed the disability 
rating appellate issues and listed the appellate issues as 
entitlement to service connection for an eye disorder, a 
seizure disorder, muscle aches and spasms, claimed as a 
result of an undiagnosed illness, and joint aches, claimed as 
a result of an undiagnosed illness; entitlement to an initial 
rating in excess of 10 percent for low back strain, an 
initial compensable rating for left ankle sprain, for the 
period prior to June 5, 2002, an increased rating in excess 
of 10 percent for left ankle sprain, for the period on and 
subsequent to June 5, 2002, an initial compensable rating for 
bilateral hallux valgus with multiple toe arthroplasties and 
osteotomy, an initial compensable rating for 
pseudofolliculitis barbae, an initial compensable rating for 
psoriasis, and an initial compensable rating for aerophagia.  

Additionally, in that May 2003 remand, the Board pointed out 
that although appellant had expressed timely disagreement 
with an August 1998 rating decision, which denied service 
connection for shortness of breath, diarrhea, fatigue, loss 
of equilibrium, blurred vision, skin rash, headaches, 
urine/sperm flow impairment, paralysis, testicular pain, knot 
in the breast, loose teeth, hair loss, numbness of the arms 
and legs, cervical spine osteoarthritis, and hypertension, 
including as a result of an undiagnosed illness; with a 
December 1999 rating decision, which granted service 
connection and assigned a 70 percent evaluation for major 
depressive disorder with history of psychosis and somatic 
complaints including fatigue and headaches, effective October 
18, 1994; and with a July 2001 rating decision, which denied 
an earlier effective date for the grant of service connection 
for a psychiatric disorder, because the RO had not issued a 
Statement of the Case on these additional issues, said issues 
were not perfected and it was necessary to remand these 
issues for the RO to issue a Statement of the Case in 
accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  

Pursuant to that May 2003 Board remand, the RO issued 
Statements of the Case on said additional issues.  However, 
in an August 2003 VA Report of Contact and an August 2003 
written statement, appellant expressly withdrew his claims 
for service connection for shortness of breath, diarrhea, 
fatigue, loss of equilibrium, blurred vision, skin rash, 
headaches, urine/sperm flow impairment, paralysis, testicular 
pain, knot in the breast, loose teeth, hair loss, numbness of 
the arms and legs, cervical spine osteoarthritis, and 
hypertension, including as a result of an undiagnosed 
illness; entitlement to an initial evaluation in excess of 70 
percent for major depressive disorder with history of 
psychosis and somatic complaints including fatigue and 
headaches; and entitlement to an earlier effective date for 
the grant of service connection for a psychiatric disorder 
(and therefore, a Substantive Appeal on said additional 
issues was not filed with VA).  See 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 19.26, 20.200, 20.302(b)) (2003).  
Accordingly, the RO has considered said additional issues 
withdrawn by appellant (See October 2003 deferred rating 
decision sheet) as does the Board.  See also 38 C.F.R. 
§ 19.32 (2003). 

In an October 2003 rating decision, the RO increased the 
evaluation for psoriasis from noncompensable to 10 percent, 
effective August 11, 2003.  Said increased rating issue 
remains in appellate status and has been reframed as listed 
on the title page of this decision.  See AB, supra.  

The Board construes the appellate issues as those delineated 
on the title page of this decision, and will proceed 
accordingly.  


FINDINGS OF FACT

1.  Appellant's eye symptomatology has been medically 
diagnosed as refractive error.  A chronic, acquired eye 
disorder was not clinically shown in service and no eye 
trauma during service was clinically reported.  

2.  There is no competent evidence of record indicating that 
appellant currently has a chronic eye disability (other than 
refractive error) or signs or symptoms of an undiagnosed 
illness/medically unexplained chronic multisymptom illness of 
the eyes that was present in service or proximate thereto or 
is otherwise related to service.  

3.  Refractive error of the eyes is not a disease or injury 
within the meaning of the law and regulations providing for 
service connection.

4.  A chronic seizure disorder was not present in service or 
manifested to a compensable degree within one-year after 
service.  Appellant's syncope/loss of consciousness episode 
has been medically diagnosed as a seizure disorder and was 
initially medically shown years after service at a time too 
remote to be reasonably related to service.  

5.  Appellant's various musculoskeletal symptoms, including 
involvement of the joints and muscles, are either 
attributable to service-connected residuals of injuries or 
diseases of the left ankle, feet, and back or are 
attributable to diagnosed disorders, such as cervical 
arthritis, that were initially medically shown years after 
service at a time too remote to be reasonably related to 
service.  

6.  An episode of in-service rhabdomyolysis, knee and right 
shoulder injuries, and cervical strain due to a motor 
vehicular accident were acute and transitory and resolved in 
service without residual disability.  It has not been shown, 
by competent evidence, that appellant has any chronic 
disability manifested by signs and symptoms involving the 
joints and muscles (apart from the service-connected 
disabilities) that was present in service or proximate 
thereto, or is otherwise related to service.  

7.  The appellant's service-connected low back strain is 
manifested primarily by complaints of low back pain and no 
more than moderately restricted overall back motion.  There 
is no clinical evidence of muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position, listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, narrowing or irregularity 
of the joint space, or abnormal mobility on forced motion 
attributable to the service-connected low back disability.  

8.  Any lumbosacral strain or restricted overall low back 
motion attributable to the service-connected low back 
disability cannot be reasonably characterized as more nearly 
severe in degree.  No severe sensory or motor impairment in 
the lower extremities or incapacitating episodes attributable 
to the service-connected low back disability have been 
clinically reported.

9.  The appellant's service-connected left ankle sprain, for 
the period prior to June 5, 2002, was manifested primarily by 
no more than mild limitation of ankle motion.  Left ankle 
instability, gait dysfunction, or objectively painful ankle 
motion were not clinically shown for said period.  

10.  The appellant's service-connected left ankle sprain, for 
the period on and subsequent to June 5, 2002, is manifested 
primarily by no more than moderate limitation of ankle 
motion.  Recent clinical evidence does not include any 
objective indication of left ankle instability, gait 
dysfunction, or painful ankle motion.  

11.  The appellant's service-connected bilateral foot 
disability is manifested primarily by stiffness and painful 
bunions over the 1st metatarsophalangeal joints; mild hallux 
valgus, more prominent on the right than the left; 
postoperative residuals of right 5th digit surgery and 
shortening of the right 3rd and 4th digits with a healed 2-
inch scar; postoperative changes in the right 3rd metatarsal 
shaft; postoperative deformities of the right 5th and left 
4th digits proximal phalanx heads; and callosities.  No gait 
impairment has been clinically documented.  The service-
connected bilateral foot disability is more nearly equivalent 
to a moderate disability of each foot.

12.  The appellant's service-connected bilateral foot 
disability cannot reasonably be characterized as equivalent 
to a moderately severe disability of either foot or severe 
hallux valgus equivalent to great toe amputation with 
metatarsal head removal; and metatarsal bone 
malunion/nonunion has not been shown.  Marked contraction of 
the plantar fascia with dropped forefoot, all toes are hammer 
toes, very painful callosities, marked varus deformity, all 
toes are tending to dorsiflexion, limitation of dorsiflexion 
at the ankle to a right angle, shortened plantar fascia, or 
marked tenderness under metatarsal heads has not been more 
nearly approximated.  

13.  The appellant's service-connected pseudofolliculitis 
barbae is manifested primarily by multiple small follicles 
and occasional ingrown hair with irritation on the anterior 
neck to the chin.  There is hyperpigmentation and scarring on 
the face in the beard distribution.  

14.  Any such scarring/hyperpigmentation affecting the face 
and neck probably exceeds six square inches in area and 
involves an exposed area, but cannot reasonably be 
characterized as severely disfiguring, particularly since 
appellant has a beard and the exposed surface has been 
estimated as no more than 1 percent of the body.  

15.  The pseudofolliculitis barbae does not result in at 
least severe disfigurement, constant exudation or itching, 
extensive lesions, ulceration, extensive 
exfoliation/crusting, or systemic/nervous manifestations; 
affect at least 20 percent of the body; require systemic 
therapy; result in visible or palpable tissue loss, gross 
distortion or asymmetry of at least one feature or paired set 
of features; result in at least two characteristics of 
disfigurement; or limit function of any affected bodily part.  

16.  The appellant's service-connected psoriasis, for the 
period prior to August 11, 2003, was manifested primarily by 
occasional itching affecting the scalp, back, and extremities 
areas, as evidenced by excoriations, and affected an exposed 
area (the forearm).  Constant exudation or itching, extensive 
lesions, marked disfigurement, ulceration, extensive 
exfoliation or crusting, or systemic or nervous 
manifestations were not shown.  

17.  The appellant's service-connected psoriasis, for the 
period on and subsequent to August 11, 2003, was manifested 
primarily by relatively mild involvement principally of 
unexposed areas except the forearm.  The psoriasis does not 
result in constant exudation or itching, extensive lesions, 
marked disfigurement, ulceration, extensive exfoliation or 
crusting, or systemic or nervous manifestations; does not 
require systemic therapy; and has been medically described as 
affecting substantially less than 20 percent of the body.  

18.  Appellant's service-connected aerophagia disability can 
reasonably be characterized as equivalent to mild 
postgastrectomy syndrome with infrequent episodes of 
epigastric distress.  Although he does swallow some air and 
occasionally has mild indigestion, such symptoms are not 
continuous.  

19.  The equivalent of moderate postgastrectomy syndrome with 
diarrhea and weight loss has not been clinically shown.  
Persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation or other symptom combinations such 
as vomiting, weight loss, hematemesis, melena, or anemia, 
productive of at least considerable impairment of health have 
not been clinically demonstrated.  


CONCLUSIONS OF LAW

1.  Appellant's eye disorder, diagnosed as refractive error, 
is not a disorder that may be service connected and a 
chronic, acquired eye disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.303(c), 3.317, 5107 (2003); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); and 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  Appellant's seizure disorder was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.317 
(2003).  

3.  Appellant does not have muscle aches and spasms or joint 
aches that were incurred in or aggravated by service, nor may 
they be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2003).

4.  The criteria for an initial 20 percent evaluation, but no 
more, for the service-connected low back disability, 
classified as low back strain, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Codes 5292, 5295 
(effective prior to September 26, 2003) and Code 5237 
(effective on and subsequent to September 26, 2003).

5.  The criteria for an initial compensable evaluation for 
appellant's service-connected left ankle sprain, for the 
period prior to June 5, 2002, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Code 5271 (2003).

6.  The criteria for an increased evaluation in excess of 10 
percent for appellant's service-connected left ankle sprain, 
for the period on and subsequent to June 5, 2002, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Code 
5271 (2003).  

7.  The criteria for an initial separate 10 percent 
evaluation, but no more, for the service-connected right foot 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.20, 
4.40, 4.45, 4.71a, Codes 5299-5278, 5284 (2003).

8.  The criteria for an initial separate 10 percent 
evaluation, but no more, for the service-connected left foot 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.20, 
4.40, 4.45, 4.71a, Codes 5299-5278, 5284 (2003).

9.  The criteria for an initial 10 percent evaluation, but no 
more, for the service-connected pseudofolliculitis barbae 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.20, 4.10, 
4.118, Codes 7899-7800, and 7806 (effective prior, and on and 
subsequent, to August 30, 2002).

10.  The criteria for an initial 10 percent evaluation, but 
no more, for the service-connected psoriasis, for the period 
prior to August 11, 2003 have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.10, 4.118, Codes 7816-7806 (effective prior, and on 
and subsequent, to August 30, 2002).

11.  The criteria for an increased rating in excess of 10 
percent for the service-connected psoriasis, for the period 
on and subsequent to August 11, 2003 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.10, 4.118, Codes 7816-7806 (effective 
prior, and on and subsequent, to August 30, 2002).

12.  The criteria for an initial 20 percent evaluation, but 
no more, for the service-connected aerophagia have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.20, 4.10, 4.113, 
4.114, Codes 7399-7308, 7346 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et seq., (West 
2002) became law.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  This change in the law is generally considered 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. 
§ 3.159 (2003)); and VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed as to the appellate issues.  A 
comprehensive medical history, detailed clinical findings, 
and other relevant evidence with respect to the claimed 
disabilities over the years are documented in the four 
volumes of claims folders.  The RO sought appellant's service 
medical records and available records have been obtained.  
Additionally, VA examinations were conducted with respect to 
the claimed disabilities.  Said VA examinations are 
sufficiently comprehensive and detailed with respect to the 
nature and severity of the service-connected disabilities at 
issue and provide a clear picture of all relevant symptoms 
and findings.  Said VA examinations also included extensive 
clinical findings and/or medical opinion that are directly 
relevant for ascertaining the etiologies of those 
disabilities for which service connection is claimed.  The RO 
also sought additional medical treatment records and Social 
Security Administration (SSA) records, and these have also 
been associated with the claims folders.

Additionally, appellant was issued Statements of the Case and 
Supplemental Statements of the Case, which included relevant 
laws and regulations, discussion of relevant clinical 
evidence, and a detailed explanation of the rationale for the 
adverse decisions.  

It does not appear that appellant has informed the VA of the 
existence of any other specific competent evidence that 
should be obtained with respect to the claimed disabilities.  
In response to the RO's inquiry for any additional, relevant 
clinical evidence pursuant to the May 2003 Board remand 
directives, appellant has not indicated in any written 
correspondence that there are relevant medical records 
pertaining to the appellate issues in question not currently 
associated with the claims folders.  In fact, appellant 
stated in a July 2004 letter that "I feel I have completely 
stated my case, you may forward my appeal to the Board."   

In a recent case, Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), which replaced the opinion in 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 (2004), 
the Court held that a VCAA notice must be provided to a 
claimant prior to the initial unfavorable agency of original 
jurisdiction decision on a service-connection claim.  In the 
instant case, the initial rating decisions on appellant's 
service connection and disability rating claims in question 
were rendered prior to the VCAA and, thus, a pre-adjudication 
VCAA notice could not have in fact been issued.  Pelegrini 
does not contain a remedy under such facts, nor is an 
efficient or timely remedy evident to the Board under the 
circumstances here.  The RO issued November 2002 and May and 
November 2003 VCAA notices on said claims on appeal, which 
specifically advised the appellant as to which party could or 
should obtain which evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any "error" resulting from lack of pre-
adverse rating decision VCAA notice does not affect the 
merits of his claims or his substantive rights, for the 
aforestated reasons and is therefore harmless.  See 38 C.F.R. 
§  20.1102 (2003).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); and Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issues on appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected 
disabilities on appeal in the context of the total history of 
those disabilities, particularly as they affect the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).


I.  Service Connection for an Eye Disorder, Seizure Disorder, 
and Muscle Aches/Spasms and Joint Aches (Claimed as a Result 
of an Undiagnosed Illness).

In deciding the service connection appellate issues, the 
Board will consider applicable statutory and regulatory 
provisions, including the following:

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and epilepsy becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects, refractive error of the 
eye...as such are not diseases or injuries within the meaning 
of applicable legislation.  38 C.F.R. § 3.303(c).

For the period prior to March 1, 2002, the provisions of 38 
C.F.R. § 3.317 stated, in pertinent part:

(a)(1) VA shall pay compensation...to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i) became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and (ii) by 
history, physical examination, and 
laboratory tests cannot be attributed to 
any known clinical diagnosis. (2) For 
purposes of this section, "objective 
indications of chronic disability" 
include both "signs," in the medical 
sense of objective evidence perceptible 
to an examining physician, and other, 
non-medical indicators that are capable 
of independent verification. (3) For 
purposes of this section, disabilities 
that have existed for 6 months or more 
and disabilities that exhibit 
intermittent episodes of improvement and 
worsening over a 6-month period will be 
considered chronic.  The 6-month period 
of chronicity will be measured from the 
earliest date on which the pertinent 
evidence establishes that the signs or 
symptoms of the disability first became 
manifest.

*			*			*		*

(b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to:
(4) Muscle pain	(5) Joint pain		(6) 
Neurologic signs or symptoms.  

Effective March 1, 2002, Congress liberalized the laws 
pertaining to service connection for undiagnosed illnesses.  
Veterans Education and Benefits Expansion Act of 2001,  Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  Subsection (a) of 38 
U.S.C.A. § 1117, as amended, states:

(a)(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest-
(A) during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(B) to a degree of 10 percent or more 
during the presumptive period prescribed 
under subsection (b).  
(2) For purposes of this subsection, the 
term 'qualifying chronic disability' 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following):  
(A) An undiagnosed illness.  
(B) A medically unexplained chronic 
multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms.  
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service-connection.

*			*			*		*

(b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to:
(4) Muscle pain	(5) Joint pain		(6) 
Neurologic signs or symptoms.  

By interim final rule, the presumptive period for 
compensation for Persian Gulf veterans has been extended to 
December 31, 2006.  See 66 Fed. Reg. 56,614-15 (Nov. 9, 
2001).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

With regard to the service connection appellate issues, 
appellant argues, in essence, that the claimed disabilities 
were incurred during service.  See also a November 1996 
written statement from appellant's spouse.  Although the 
appellant is competent to state that he experienced symptoms 
in service, he is not competent to opine as to whether he in 
fact has a chronic disability or the etiology of the claimed 
disability, since this requires medical opinion.  In Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1991), the Court stated 
"[a] layperson can certainly provide an eye-witness account 
of a veteran's visible symptoms."  However, as the Court 
further explained in that case, "the capability of a witness 
to offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge 
such as a diagnosis...."  Neither appellant nor his spouse 
are competent to render medical opinion.  




A.  Service Connection for an Eye Disorder.

A September 1977 service entrance examination report with 
attendant medical questionnaire did not include any 
complaints, findings, or diagnoses pertaining to an eye 
disorder.  Visual acuity was "20/20", bilaterally.  
Appellant's service medical records reveal that on September 
1987 service retention examination, visual acuity was 
"20/20" in the right eye and "20/30" in the other eye.  On 
a "routine" optometric examination in March 1988, he 
complained of left eye blurred vision.  Clinically, visual 
acuity was "20/20", bilaterally.  The impression was 
"SHA"[simple hyperopic astigmatism]/"SMA" [myopic 
astigmatism].  Eyeglasses were prescribed.  In May 1989, he 
complained of vision difficulties when driving.  Clinically, 
visual acuity was "20/20", bilaterally.  In March 1992, he 
complained of blurred vision and redness of the eyes.  
Clinically, the eyes were essentially unremarkable and visual 
acuity was "20/20", bilaterally.  Reading glasses were 
prescribed and appellant was reassured that eye redness was 
non-pathologic.  Appellant declined a service separation 
examination.  In a Desert Shield/Storm out-processing check 
list, appellant denied any eye injury, infection, or severe 
irritation or any illness.  

On July 1992 VA ear, nose, and throat (ENT) examination, 
appellant's eyes were essentially unremarkable, except for 
visual acuity of "20/30" in the left eye, which was noted 
as correctible by refraction to "20/20."  Refractive error, 
astigmatism, of the left eye was assessed.  

An April 1995 VA clinical record revealed that appellant 
alleged intermittent blurry vision "since Persian Gulf."  
Clinically, the eyes were unremarkable.  

On March 1998 VA general medical examination, appellant 
alleged blurry vision.  Clinically, the eyes were 
unremarkable.  

On July 1999 VA neurologic and general medical examinations, 
appellant alleged blurry vision for distant objects.  
Clinically, the eyes were unremarkable.  

VA clinical records reveal that on optometric evaluation in 
March 2000, the eyes were essentially unremarkable, except 
visual acuity was "20/25+2" in the left eye.  The only 
pertinent assessment was refractive error.  

In short, although appellant has refractive error, refractive 
error is not a disability for which service connection may be 
granted.  See 38 C.F.R. § 3.303(c).  See also McNeely v. 
Principi, 3 Vet. App. 357, 364 (1992).  Appellant has not 
presented any competent evidence indicating that any chronic 
eye disability (other than refractive error) or signs or 
symptoms of an undiagnosed illness/medically unexplained 
chronic multisymptom illness of the eyes is presently 
manifested.  As the Court has stated in Smith v. Derwinski, 1 
Vet. App. 235, 237 (1991), "[d]etermination of credibility 
is a function for the BVA."  

The Court, in Brammer, at 3 Vet. App. 225, held that, 
referring to the veteran in that case, "[i]n the absence of 
proof of a present disability there can be no valid claim.  
Our perusal of the record in this case shows no claim of or 
proof of present disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992)."

The critical point is that there is no competent evidence of 
record indicating that appellant currently has a chronic eye 
disability (other than refractive error) or signs or symptoms 
of an undiagnosed illness/medically unexplained chronic 
multisymptom illness of the eyes related to service.  Again, 
service connection for refractive error is precluded by law.  
38 C.F.R. § 3.303(c) and Sabonis, supra.  As such, there is 
no entity to service connect.  Thus, given the lack of 
credible, competent evidence showing that appellant has a 
chronic eye disability (other than refractive error) or signs 
or symptoms of an undiagnosed illness/medically unexplained 
chronic multisymptom illness of the eyes that was present in 
service or proximate thereto, or is otherwise related to 
service, the claim for service connection for an eye 
disability is denied.  See Brammer and 38 C.F.R. § 3.303(c).  
Since the preponderance of the evidence is against allowance 
of this appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.



B.  Service Connection for a Seizure Disorder.

A September 1977 service entrance examination report with 
attendant medical questionnaire and appellant's service 
medical records do not include any complaints, findings, or 
diagnoses pertaining to a seizure disorder.  Appellant's 
service medical records reveal that in October 1990, he 
complained of dizziness while undergoing physical training.  
Clinically, there were no pertinent abnormalities.  Dizziness 
of questionable etiology was assessed.  Appellant declined a 
service separation examination.  In a Desert Shield/Storm 
out-processing check list, appellant denied any illness.  

On July 1992 VA general medical examination, there were no 
complaints, findings, or diagnoses pertaining to a seizure 
disorder.  An SSA record and VA clinical records dated in the 
mid-1990's indicate that appellant's diagnoses included 
organic mental, affective, psychotic, and somatization 
disorders and alcohol dependence.  An April-May 1995 VA 
hospitalization report noted that there was no history of 
seizures, delirium tremens, or blackouts.  The earliest post-
service clinical evidence indicative of a seizure disorder 
was not until June 1997, years after service, when VA 
outpatient treatment records reported that appellant had 
experienced syncope with loss of consciousness.  Appellant 
denied ever having had blackouts during past alcohol abuse.  
Diagnostic impressions were rule out seizure disorder; and 
syncope secondary to hypotension.  In August 1997, a CT scan 
of the head was reported as negative.  Dilantin was 
prescribed.  On March 1998 VA psychiatric examination, 
appellant reported not having had any seizures since Dilantin 
had been prescribed in June 1997.  A March 1998 VA 
electroencephologram was negative.  A July 1999 VA neurologic 
examination report diagnosed "[p]robable seizures for 
approximately two years, treated successfully with 
Dilantin."  A June 2000 private MRI of the brain was 
unremarkable.  A July 2000 VA clinical record assessed 
seizure disorder of "uncertain cause."  

It is the Board's conclusion that the provisions of 38 C.F.R. 
§ 3.317, pertaining to disability resulting from 
"undiagnosed illnesses" or "medically unexplained chronic 
multisymptom illnesses", are inapplicable with respect to 
the seizure service connection appellate issue, since 
appellant's alleged syncope/loss of consciousness episode has 
been medically diagnosed as a seizure disorder.  Therefore, 
the claimed seizures are not due to "undiagnosed illnesses" 
or "medically unexplained chronic multisymptom illnesses."  

In short, after weighing all of the evidence, it is the 
Board's conclusion that the negative evidence outweighs any 
positive evidence with respect to the seizure disorder 
service connection appellate issue.  It has not been shown, 
by competent evidence, that any chronic seizure disorder was 
present in service or proximate thereto, was manifested to a 
compensable degree within the one-year, post-service 
presumptive period, or is otherwise related to service.  A 
seizure disorder was initially medically shown years after 
service at a time too remote to be reasonably related to 
service.  Consequently, service connection for a seizure 
disorder is not warranted.  


C.  Service Connection for Muscle Aches/Spasms and Joint 
Aches, Claimed as a Result of an Undiagnosed Illness.

Appellant's service medical records reveal various 
musculoskeletal complaints, including involvement of the 
joints and muscles.  For example, he injured the knees and 
left ankle during a fight in 1978; experienced low back 
pain/lumbar strain while carrying excessive weight in 1978; 
had cervical muscle strain from a June 1981 motor vehicular 
accident (with negative radiographic findings); had a 1978 
motorcycle injury to the left ankle and left ankle pain in 
the mid-1980's; had surgeries involving the feet in the 
1980's; and had right shoulder pain/muscle spasm due to 
injury in the 1980's; and in August 1988, left thoracic 
muscle spasm/pain after excessive athletic exercise was 
diagnosed as rhabdomyolysis.  It should be pointed out that 
service connection is in effect for symptomatology involving 
the low back, left ankle, and feet, diagnosed as low back 
strain, left ankle sprain, and bilateral hallux valgus with 
multiple toe arthroplasties and osteotomy.  Appellant 
declined a service separation examination.  In a Desert 
Shield/Storm out processing check list, appellant denied any 
illness.  

On July 1992 VA examination, appellant's complaints included 
the foot and back.  Left ankle sprain, lumbosacral strain, 
and postoperative residuals of the feet were diagnosed.

An April 1992 private hospitalization report indicated that 
appellant had chest pain complaints and a history of 
alcohol/drug/cigarette abuse.  The impression was withdrawal 
syndrome.  Myocardial infarction was ruled out.  

A June 1994 VA examination and VA clinical records dated in 
the 1990's revealed that appellant's complaints included the 
foot and back.  Cervical arthritis was also clinically 
reported in 1995.  In October 1995, appellant complained of 
chronic intermittent, dull-type pain all over his body since 
returning from Desert Storm.  Chronic pain was assessed.  

On March 1998 VA examination, appellant had numerous 
complaints, including pain in the feet and neck and muscle 
twitching "all over."  Significantly, after examination, 
the examiner opined that appellant did not have chronic 
fatigue syndrome or any "undiagnosed illness or malady which 
might be related to Persian Gulf War or the experience.  
Overall he has a great deal of somatization."  Diagnoses 
included cervical spine degenerative arthritis/osteoarthritis 
and bilateral hallux valgus.

On June 1999 VA general medical examination (conducted by the 
same examiner as the March 1998 VA examination), it was noted 
that appellant had numerous musculoskeletal symptoms; that 
during service, he had acute rhabdomyolysis without 
chronicity; and that current symptoms involved the feet, 
neck, and back.  Clinically, the knees were unremarkable.  
Diagnoses included symptomatic cervical degenerative 
arthritis, symptomatic lumbar intervertebral degenerative 
discogenic disease, and postoperative residuals of hallux 
valgus of the feet.  The examiner opined that there were no 
permanent sequelae from rhabdomyolysis; that appellant did 
not have Persian Gulf syndrome/"undiagnosed complaints"; 
and that his musculoskeletal symptoms had an organic basis 
with exaggerated severity of symptoms. 

On June 1999 VA neurologic examination, diagnoses included 
backache from lumbar degenerative discogenic disease. 

VA clinical records reveal that in September 1999, appellant 
complained of joint pain and generalized muscle aching, 
aggravated after pushing a car.  Myalgia was assessed.  
Private medical records dated in 2000 included assessment of 
"clinical vague spells of muscle spasms, memory 
fluctuations, recurrent headaches, and fatigue."  Upper and 
lower extremities somatosensory evoked responses studies were 
unremarkable as was a brain stem auditory evoked responses 
study.  Mild delay without significant asymmetry was reported 
on visual evoked responses study.

On June 2002 and May 2004 VA orthopedic examinations, 
diagnoses included chronic lumbar strain and postoperative 
residuals of hallux valgus of the feet 

It is the Board's conclusion that the provisions of 38 C.F.R. 
§ 3.317, pertaining to disability resulting from 
"undiagnosed illnesses" or "medically unexplained chronic 
multisymptom illnesses", are inapplicable with respect to 
the appellate issues involving muscle aches/spasms and joint 
pain, since appellant has been medically diagnosed with 
residuals of injuries or diseases of the left ankle, feet and 
back.  Although he experienced an episode of in-service 
rhabdomyolysis, this was acute and transitory and resolved in 
service without residual disability, as a June 1999 
unrebutted VA medical opinion stated.  Although in-service 
knee and right shoulder injuries and cervical strain due to a 
motor vehicular accident were noted in the service medical 
records, the remainder of the service medical records and 
post-service clinical evidence for years after service did 
not indicate any chronic residuals thereof.  Cervical 
arthritis was initially clinically reported in 1995, years 
after service.  Significantly, a 1996 final rating decision 
denied service connection for cervical spine arthritis.  

Substantial negative pieces of evidence include March 1998 
and June 1999 VA medical opinions, which unequivocally state 
that appellant does not have "Persian Gulf syndrome" or any 
undiagnosed illness related to service.  Therefore, the 
claimed muscle aches/spasms and joint pain are not shown by 
any competent clinical evidence as due to "undiagnosed 
illnesses" or "medically unexplained chronic multisymptom 
illnesses", nor are they otherwise related to service.  It 
appears from the evidentiary record that the claimed muscle 
aches/spasms and joint pain are either manifestations of the 
service-connected residuals of injuries or diseases of the 
left ankle, feet, and back, or are manifestations of 
conditions such as cervical arthritis that had an onset years 
after service and are not shown to be related to service.  In 
short, after weighing all of the evidence, it is the Board's 
conclusion that the negative evidence greatly outweighs any 
positive evidence with respect to the muscle aches/spasms and 
joint pain service connection appellate issues.  


II.  Higher Evaluations for Service-connected Disabilities.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected 
disabilities on appeal in the context of the total history of 
those disabilities, particularly as they affect the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).


A.  An Initial Evaluation in Excess of 10 Percent for Low 
Back Strain.

The service medical records indicated that appellant had low 
back pain/lumbar strain.  A specific history of low back 
injury from a fall was not mentioned therein.  In fact, in 
October 1981, appellant provided a 6-week history of low back 
pain with running and denied trauma or previous back 
problems.  X-rays of the back were within normal limits.  
Probable mechanical low back pain was assessed.  In May 1987, 
appellant provided a history of low back pain from performing 
sit-ups.  Questionable muscle strain was assessed.  In August 
and September 1991, appellant provided a history of low back 
pain with running or lifting.  Mechanical low back pain and 
lumbar strain were assessed.  In October 1991, x-rays of the 
lumbosacral spine were unremarkable, except only four lumbar 
vertebrae were observed. 

On July 1992 VA general medical examination, appellant's 
complaints included low back pain.  Clinically, there were no 
abnormal low back findings or radiographic abnormalities.

A March 1994 private chiropractic clinical report, addressed 
to appellant's attorney, noted a history of a December 1978 
in-service fall from a telephone pole with resultant injury 
to appellant's low back.  Appellant's service records 
indicated that his military occupational specialties included 
wire system installer.  Clinically there were diminished 
reflexes in the lower extremities.  X-rays were interpreted 
as unremarkable, except for decreased disc space at the L5-S1 
vertebrae.  Lumbar disc degeneration with sciatic neuralgia 
and lumbar myofascitis were diagnosed.  It should be pointed 
out that the only back disability for which service 
connection is currently in effect is low back strain.  

An April 1994 private clinical report for SSA evaluation 
purposes revealed that appellant complained of discomfort on 
forward bending to 85 degrees.  Minimal muscle spasm, normal 
gait, and preserved patellar reflexes were noted.  X-rays of 
the lumbosacral spine were interpreted as unremarkable, 
except for a transitional vertebra at the lumbosacral 
junction and minimal levoscoliosis.  Chronic low back pain 
was assessed.

On June 1994 VA orthopedic examination, appellant provided a 
history of a 1978 in-service fall from a telephone pole with 
resultant injury to the low back.  It was noted that 
appellant was a very poor historian.  Clinically, there were 
no pertinent low back abnormal clinical findings or 
radiographic abnormalities.  Reflexes in the lower 
extremities were equal and active.  

April 1995 VA x-rays of the lumbar spine were normal.  

On March 1998 VA examination, appellant had numerous 
complaints, including pain in the feet and neck and muscle 
twitching "all over."  Significantly, after examination, 
the examiner stated that the low back "has no abnormality on 
motion and no abnormality on palpation" and that "[o]verall 
he has a great deal of somatization."  

On June 1999 VA general medical examination (conducted by the 
same examiner as the March 1998 VA examination), it was noted 
that appellant had numerous musculoskeletal symptoms.  
Posture and gait were normal.  The back had no tenderness on 
palpation.  Forward flexion of the back was to 70 degrees; 
lateroflexion was to 40 degrees on the left and 30 degrees on 
the right; and rotation was to 20 degrees on the left and 15 
degrees on the right.  Some hyperreflexia was noted.  
Diagnoses included mildly symptomatic lumbar intervertebral 
degenerative discogenic disease.  The examiner opined that 
appellant's musculoskeletal symptoms had an organic basis 
with exaggerated severity of symptoms. 

On June 1999 VA neurologic examination, hyperactive deep 
tendon reflexes were apparent.  Straight leg raising testing 
was normal as was sensation.  Diagnoses included backache 
from lumbar degenerative discogenic disease.

On June 2002 VA examination, appellant reported being 
unemployed since 1993 due to a psychiatric disability.  

On June 2002 VA orthopedic examination, appellant complained 
of back pain and being unable to engage in any ordinary 
activity.  Clinically, he appeared very muscular without 
obvious scoliosis or abnormal curvature of the back.  No 
vertebral tenderness was apparent.  Forward flexion of the 
back was to 70 degrees; extension was to 15 degrees; and 
lateroflexion and rotation were respectively to 40 degrees 
and 20 degrees, bilaterally, all without pain.  There was no 
pain on straight leg raising testing.  Reflexes were normal 
with no sensory deficit.  Gait was described as "careful" 
but otherwise normal.  Chronic lumbar strain was diagnosed.  

On June 2002 VA neurologic examination, appellant was able to 
jog slowly; bend at the waist to 90 degrees; and the lower 
extremities exhibited normal muscle strength.  Reflexes were 
active and symmetric at the knees, but the ankles were 
hyperactive with clonus, bilaterally.  The pertinent 
diagnosis was "[b]ackaches, lumbar, 25 years with normal 
neurologic, except for increased ankle jerks bilaterally.  
Such increases are usually not ominous.  The rest of the 
examination is negative." 

On May 2004 VA orthopedic examination, appellant provided a 
history of a 1977 in-service fall from a telephone pole, 
landing on the left ankle and buttocks, with resultant low 
back pain.  His complaints included back pain with constant 
severity of 8 (on a scale of 1 to 10) and a 10 on forward 
flexion; that the back tended to "lock up" and was stiff 
and weak; and that he was unable to lift heavy objects 
without pain.  Pain in the mid- and lower back was alleged.  
He stated that walking tended to ease the back pain; that he 
occasionally used Naprosyn or Tylenol for the back pain; that 
he walked a mile either daily or every other day; that he did 
not utilize assistive devices or experienced falls; and that 
his unemployment was not related to the back.  Clinically, 
straight leg raising was to 50 degrees on the right and 60 
degrees on the left.  There was tenderness from T11 to L5 and 
mild tenderness in the sciatic notches but not along the 
course of the sciatic nerves.  Ankles reflexes were described 
as good.  Forward flexion of the back was to 86 degrees; 
extension was to 25 degrees; lateroflexion was to 30 degrees 
on the left and 32 degrees on the right; and rotation was to 
76 degrees on the right and 45 degrees on the left.  X-rays 
of the lumbar spine were compared to July 1992 radiographic 
reports and interpreted as showing no acute process or 
significant interval change.  The diagnosis was low back 
injury with history of locking and pain.  The examiner also 
remarked that the low back condition was consistent with a 
sprain with mild radiculopathy to the sciatic notches, 
bilaterally.  

It should be emphasized that the only low back disability for 
which service connection is in effect is low back strain, 
which the RO has coded under Diagnostic Code 5295, a code for 
rating lumbosacral strain.  Therefore, it would not be 
appropriate to rate that disability under Diagnostic Code 
5293 or 5243, codes for rating intervertebral disc syndrome.  
During the pendency of this appeal, the VA's rating schedule 
for rating low back strain was amended, effective September 
26, 2003.  See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  
Under the amended regulations, lumbosacral strain is coded as 
Diagnostic Code 5237 and rated in accordance with a General 
Rating Formula for Diseases and Injuries of the Spine, which 
encompasses limitation of motion and other orthopedic 
symptomatology.  It should be pointed out, however, that the 
revised rating criteria may not be applied to a claim prior 
to the effective date of the amended regulation.  See 38 
U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC. 3-2000 (Apr. 10, 
2000).  See also Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
vacated on other grounds by 251 F.3d 166 (Fed. Cir. 1999).  
The Board will apply the old and the new criteria, whichever 
are more favorable, to the claim at issue.  

The Board has considered the applicability of all appropriate 
rating codes in rating the service-connected low back 
disability.  Since the only back disability for which service 
connection is currently in effect is lumbar strain, and no 
lumbar spinal discogenic pathology has been radiographically 
confirmed on VA examinations, it does not appear appropriate 
to rate the service-connected low back disability under 
Diagnostic Code 5293 or 5243 for intervertebral disc 
syndrome.  

Under the old criteria effective prior to September 26, 2003, 
slight limitation of motion of the lumbar segment of the 
spine may be assigned a 10 percent evaluation.  A 20 percent 
evaluation required moderate limitation of motion.  A 40 
percent evaluation required severe limitation of motion.  38 
C.F.R. Part 4, Code 5292.  Under Diagnostic Code 5295, a 10 
percent evaluation may be assigned for lumbosacral strain 
with characteristic pain on motion.  A 20 percent evaluation 
may be assigned for lumbosacral strain where there is muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation required severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation may also be assigned if only some of 
these manifestations are present if there is also abnormal 
mobility on forced motion.  38 C.F.R. Part 4, Code 5295.

The new General Rating Formula for Diseases and Injuries of 
the Spine for diagnostic codes 5235 to 5243 (unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) provides, in 
pertinent part: 

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease.  

A 10 percent rating may be assigned 
for forward flexion of the 
thoracolumbar spine greater than 60 
degrees but not greater than 85 
degrees; or, combined range of 
motion of the thoracolumbar spine 
greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized 
tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 
50 percent or more of the height.  A 
20 percent rating may be assigned 
for forward flexion of the 
thoracolumbar spine greater than 30 
degrees but not greater than 60 
degrees; or, the combined range of 
motion of the thoracolumbar spine 
not greater than 120 degrees; or, 
muscle spasm or guarding severe 
enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent 
evaluation may be assigned for 
forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, 
favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent 
evaluation may be assigned for 
unfavorable ankylosis of the entire 
thoracolumbar spine.  

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel 
or bladder impairment, separately, 
under an appropriate diagnostic 
code.

Note (2): (See also Plate V.)  For 
VA compensation purposes, normal 
forward flexion of the thoracolumbar 
spine is zero to 90 degrees, 
extension is zero to 30 degrees, 
left and right lateral flexion are 
zero to 30 degrees, and left and 
right lateral rotation are zero to 
30 degrees.  The combined range of 
motion refers to the sum of the 
range of forward flexion, extension, 
left and right lateral flexion, and 
left and right rotation.  The normal 
combined range of motion of the 
thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided 
in this note are the maximum that 
can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of 
age, body habitus, neurologic 
disease, or other factors not the 
result of disease or injury of the 
spine, the range of motion of the 
spine in a particular individual 
should be considered normal for that 
individual, even though it does not 
conform to the normal range of 
motion stated in Note (2).  Provided 
that the examiner supplies an 
explanation, the examiner's 
assessment that the range of motion 
is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five 
degrees.

Note (5): For VA compensation 
purposes, unfavorable ankylosis is a 
condition in which the 
entire...thoracolumbar spine is fixed 
in flexion or extension, and the 
ankylosis results in one or more of 
the following:...breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; or 
neurologic symptoms due to nerve 
root stretching.  Fixation of a 
spinal segment in neutral position 
(zero degrees) always represents 
favorable ankylosis.

It is reiterated that although there are rating criteria for 
evaluating intervertebral disc syndrome, service connection 
is not currently in effect for intervertebral disc syndrome 
nor have such findings been confirmed on VA examination.  
Therefore, Code 5293 and the new 5243, for rating 
intervertebral disc syndrome for the respective periods 
prior, and on and after, September 26, 2003, are not for 
application in the instant appeal.  

In the new VA regulations effective September 26, 2003, the 
VA set out what normal ranges of back motion are as follows:  
Forward flexion of the back to 90 degrees; extension to 30 
degrees; lateroflexion to 30 degrees, bilaterally; and 
rotation to 30 degrees, bilaterally.  

With respect to the period prior to September 26, 2003, on VA 
examinations dated in the 1990's and as recently as June 
2002, forward flexion was predominantly 70 degrees, backward 
extension was 15 degrees, lateroflexion was 20 or 30 degrees 
on the right and 40 degrees on the left, and rotation was 15 
or 20 degrees.  Appellant's low back displayed no more than 
moderate limitation of backward extension and rotation and 
mild limitation of forward flexion and lateroflexion, and no 
muscle spasms were apparent.  With resolution of all 
reasonable doubt in appellant's favor, it is the Board's 
opinion that the overall restricted motions of the low back 
more nearly approximate a moderate degree of limited back 
motion, and, thus, meets the criteria for an initial 20 
percent evaluation under Code 5292.  However, an initial 
evaluation in excess of 20 percent under Code 5292 or 5295 
would not be warranted, since the severity of the restriction 
of low back motions or any lumbosacral strain on those VA 
examinations cannot reasonably be characterized as more than 
moderate in degree.  38 C.F.R. Part 4, Codes 5292 and 5295.  
Severe limitation of back motion or severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, narrowing or irregularity 
of the joint space, or abnormal mobility on forced motion has 
not been more nearly approximated.  

With respect to the period on and subsequent to September 26, 
2003, since on May 2004 VA examination, forward flexion was 
86 degrees, backward extension was 25 degrees, lateroflexion 
was 30 degrees on the left and 32 degrees on the right, and 
rotation was 76 degrees on the right and 45 degrees on the 
left, said ranges of restricted back motion cannot reasonably 
be characterized as ankylosis of the thoracolumbar spine or 
more than moderately restricted motion of the low back.  
Additionally, severe lumbosacral strain manifested by listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of the joint space, or 
abnormal mobility on forced motion has not been more nearly 
approximated during this period in question.  Therefore, an 
initial evaluation in excess of 20 percent for the service-
connected low back disability would not be in order for this 
period in question, applying the old Diagnostic Codes 5292 
and 5295 or the new Diagnostic Code 5237.  

In deciding the low back disability rating issue herein, the 
Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), 
which relate to functional loss due to pain, weakness or 
other musculoskeletal pathology.  Although moderately 
restricted motion of the low back was clinically shown, 
nevertheless appellant retained significant back movement and 
function.  His low back disability has not been shown to 
preclude ambulation, bending, or other functions, albeit 
these activities were allegedly limited by back pain as 
contemplated by the 20 percent rating awarded by the Board 
decision herein.  Furthermore, his back pain was not 
described as excruciating in severity.  Parenthetically, even 
assuming arguendo that appellant has any lumbar 
discogenic/arthritic disease and that it is part of the 
service-connected low back disability, it has not been 
clinically shown to result in any severe sensory or motor 
impairment in the lower extremities or incapacitating 
episodes.  

In pertinent part, 38 C.F.R. § 4.14 states that "evaluation 
of the same manifestation under different diagnoses are to be 
avoided."  In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the Court stated, "[t]he critical element is that none of 
the symptomatology for any one of these three conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  It should be pointed out that Codes 
5292 and 5295 encompass limitation of motion of the lumbar 
spine and "characteristic pain and demonstrable muscle 
spasms."  Any painful restricted back motion would overlap 
to a great extent the underlying lumbar strain, given their 
close anatomical location and functioning.  Therefore, 
assigning a separate evaluation for painful restricted back 
motion in addition to the service-connected lumbar strain 
would violate the proscription against pyramiding of ratings.  
See 38 C.F.R. § 4.14.

An extraschedular evaluation is not for consideration, since 
the evidence does not show that the service-connected low 
back disability presents such an unusual or exceptional 
disability picture as to render the regular schedular 
standards impractical.  38 C.F.R. § 3.321(b)(1).  


B.  An Initial Compensable Evaluation for Left Ankle Sprain, 
for the Period Prior to June 5, 2002; and an Increased Rating 
in Excess of 10 Percent for Said Disability, for the Period 
On and Subsequent to June 5, 2002.

Appellant's service medical records reveal that he had a 
history of an April 1978 motorcycle accident with recurrent 
left ankle sprains.  Although the ankle was casted, this was 
due to the severity of the sprain, since x-rays of the left 
ankle were negative for fracture.  

On July 1992 VA general medical examination, appellant's 
complaints included ankle weakness.  Clinically, there were 
no pertinent left ankle abnormal findings or radiographic 
abnormalities.

An April 1994 private clinical report for SSA evaluation 
purposes revealed that appellant had normal gait.  

On March 1998 VA examination, appellant had numerous 
complaints, including pain in the feet.  The ankles each had 
15 degrees' dorsiflexion and 30 degrees' plantar flexion, 
without discomfort.  Normal ranges of ankle motion are 20 
degrees' dorsiflexion and 45 degrees' plantar flexion.  See 
38 C.F.R. § 4.71 (2003), Plate II.  

On June 1999 VA general medical examination (conducted by the 
same examiner as the March 1998 VA examination), it was noted 
that appellant had numerous musculoskeletal symptoms.  
Clinically, gait was normal.  The ankles were described as 
having normal motion without discomfort and normal strength 
on dorsiflexion/plantar flexion.

On June 5, 2002 VA orthopedic examination, appellant 
complained that his left ankle tended to "give out."  He 
did not complain of left ankle pain.  Clinically, the left 
ankle appeared normal and nontender.  The ankle exhibited 15 
degrees' dorsiflexion and 30 degrees' plantar flexion; and 
the foot moved normally on the ankle.  Gait was described as 
"careful" but otherwise normal.  The examiner stated that 
"[n]o residual abnormality" was apparent.   

Moderate limitation of motion of either ankle may be assigned 
a 10 percent evaluation.  A 20 percent evaluation requires 
marked limitation of motion.  38 C.F.R. Part 4, Code 5271.  

In addition, a zero percent evaluation shall be assigned when 
the schedule does not provide a zero percent evaluation for a 
diagnostic code and the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

With respect to the period prior to June 5, 2002, on March 
1998 VA examination, range of motion studies revealed no more 
than mild limitation of motion of the left ankle.  On June 
1999 VA general medical examination, gait was normal and the 
left ankle was described as having normal motion without 
discomfort.  Since the clinical evidence for the period prior 
to June 5, 2002 revealed no more than mild limitation of left 
ankle motion, an initial compensable evaluation for the 
service-connected left ankle disability would not be 
warranted under Diagnostic Code 5271 for that period in 
question.  See 38 C.F.R. § 4.71, Plate II.  

With respect to the period on and subsequent to June 5, 2002, 
on June 5, 2002 VA examination, range of motion studies did 
not approximate marked limitation of motion of the left 
ankle.  See 38 C.F.R. § 4.71, Plate II.  Consequently, an 
increased rating in excess of 10 percent for the service-
connected left ankle disability would not be warranted under 
Diagnostic Code 5271 for that period in question.

The Board has considered the applicability of rating the left 
ankle disability under other appropriate diagnostic codes.  
Since the clinical evidence revealed no more than mild 
limitation of motion of the left ankle on March 1998 VA 
examination and did not approximate marked limitation of 
motion of the left ankle on June 2002 VA examination, rating 
this disability under Diagnostic Code 5270, for ankylosis of 
the ankle, or Code 5272, for ankylosis of the subastragalar 
or tarsal joint would not be appropriate.  Since there is no 
indication that he has impairment of the tibia and fibula 
with nonunion/malunion, that he has undergone an 
astragalectomy, or that he has malunion of the astragalus, 
rating the left ankle disability under Diagnostic Code 5262, 
for impairment of the tibia and fibula with 
nonunion/malunion, Code 5273, for malunion of the astragalus, 
or Code 5274, for astragalectomy would not be appropriate 
either.

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45, and DeLuca.  However, although appellant has 
subjective sensation of ankle instability, recent clinical 
evidence does not include any objective indication of left 
ankle instability, associated gait dysfunction, or painful 
ankle motion.  There is simply no credible, competent 
evidence indicating a greater degree of functional loss 
attributable to the left ankle disability than that 
commensurate with the noncompensable and 10 percent ratings 
currently in effect for the respective periods in question.  
The regular schedular standards adequately compensate 
appellant for any adverse industrial impact his left ankle 
produces.  

The clinical evidence does not reflect that the service-
connected left ankle disability presented or presents such an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to warrant consideration of an 
extraschedular evaluation, particularly since that ankle 
displays considerable ranges of motion and does not result in 
any gait dysfunction.  38 C.F.R. § 3.321(b)(1).  

For the foregoing reasons, it would be to resort to mere 
speculation to assume that an initial compensable evaluation 
or an increased rating in excess of 10 percent for the 
service-connected left ankle disability for the respective 
periods in question are warranted; and to resort to mere 
speculation is prohibited by the benefit-of-the-doubt 
doctrine.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


C.  An Initial Compensable Evaluation for Bilateral Hallux 
Valgus with Multiple Toe Arthroplasties and Osteotomy.

The service medical records indicated that appellant had 
various foot complaints, including calluses, pain, and 
swelling.  In 1987, he underwent arthroplasties of the left 
4th digit proximal interphalangeal joint and right 5th digit 
proximal interphalangeal joint due to hammertoe syndrome; 
excision of the proximal phalanx head of the right 5th digit 
and an exostectomy of that digit in 1990; and a right 3rd toe 
osteotomy in 1992.  

On July 1992 VA general medical examination, appellant 
reported that the feet were relatively asymptomatic, except 
for occasional pain in the right 3rd toe at the osteotomy 
site.  Clinically, gait was normal.  There was a 1-inch scar 
over the dorsal aspect of that digit with slight crepitus at 
the proximal joint.  There was no limitation of motion, 
swelling, tenderness, or dysfunction.  Slight crepitus was 
noted over the right 5th digit proximal joint and left 4th 
digit and minimal scarring over the dorsal aspects.  There 
was no limitation of motion, swelling, tenderness, or 
dysfunction.  X-rays of the feet were unremarkable, except 
for bilateral hallux valgus deformities and an old healed 
fracture at the distal end of the right 3rd metatarsal bone.  

An August 1992 private podiatic report stated that appellant 
had undergone several surgeries on the right foot during 
service and in 1992, underwent an elevating osteotomy with 
permanent fixation of the right 3rd metatarsal.  

An April 1994 private clinical report for SSA evaluation 
purposes revealed that appellant had normal gait.

On June 1994 VA orthopedic examination, appellant stood 
without sign of any hammertoe deformity.  There was a well-
healed vertical scar between the right 3rd and 4th 
metatarsals.  There were short 1st metatarsals of both feet, 
which were medically described as developmental in nature and 
noted to probably account for some discomfort.  A metatarsal 
pad to compensate for the short 1st metatarsals was 
recommended.

April 1995 VA x-rays of the feet were interpreted as showing 
old healed osteotomies of the left 4th proximal phalanx head, 
neck of the right 3rd metatarsal, and questionably the right 
5th proximal phalanx head; and bilateral hallux valgus 
deformities, minimal on the left and minimal to moderate on 
the right.  VA clinical records reveal that appellant 
complained of painful, swollen feet after prolonged walking.

On March 1998 VA examination, appellant had numerous 
complaints, including pain in the feet.  Clinically, gait was 
normal.  A history of bilateral hallux valgus and foot 
surgeries was noted.  Although appellant complained of right 
foot swelling, neither swelling nor tenderness on palpation 
were apparent.  X-rays revealed mild hallux valgus 
deformities, slightly greater on the left, postoperative 
changes in the right 3rd metatarsal shaft, and deformities of 
the right 5th and left 4th digits proximal phalanx heads.  

On June 1999 VA general medical examination (conducted by the 
same examiner as the March 1998 VA examination), it was noted 
that appellant had numerous musculoskeletal symptoms, 
including the feet.  Gait was normal.  A history of bilateral 
hallux valgus and foot surgeries was noted, including the 
right 5th toe, shortening of the 3rd and 4th toes, and a 
healed 2-inch scar on the left foot.  The examiner stated 
that "[t]his is symptomatic and sore on pressure and 
precludes running and prolonged standing.  This was tender on 
palpation...."  Pertinent diagnoses were bilateral hallux 
valgus with residual postoperative changes in the right 3rd 
metatarsal shaft; and postoperative deformities of the right 
5th and left 4th digits proximal phalanx heads.

On June 2002 VA orthopedic examination, a history was noted 
of long-standing symptoms of the feet involving stiffness and 
painful bunions over the 1st metatarsophalangeal joint.  
There was mild hallux valgus, more prominent on the right 
than the left; postoperative residuals of right 5th digit 
surgery and shortening of the right 3rd and 4th digits with a 
healed 2-inch scar; postoperative changes in the right 3rd 
metatarsal shaft; and postoperative deformities of the right 
5th and left 4th digits proximal phalanx heads.  The right 
foot had a callus below an area of former bunion and another 
callus on the sole of the foot; and this area was described 
as mildly tender.  

The Board has considered the appropriateness of rating 
appellant's service-connected bilateral foot disability under 
all potentially applicable diagnostic codes.  The service-
connected bilateral hallux valgus with multiple toe 
arthroplasties and osteotomy is an unlisted condition that 
may be rated by analogy to closely related conditions in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  It appears that the RO has rated appellant's 
service-connected bilateral foot disability under Code 5278 
as analogous to acquired claw foot (pes cavus).  

Under Diagnostic Code 5278, a 50 percent rating for bilateral 
claw foot, a 50 percent rating may be assigned for marked 
contraction of the plantar fascia with dropped forefoot, all 
toes are hammer toes, very painful callosities, and marked 
varus deformity.  A 30 percent rating may be assigned where 
all toes are tending to dorsiflexion, with limitation of 
dorsiflexion at the ankle to a right angle, with shortened 
plantar fascia, and marked tenderness under metatarsal heads.  
A 10 percent rating may be assigned where the great toe is 
dorsiflexed, some limitation of dorsiflexion at the ankle, 
and definite tenderness under metatarsal heads.  A slight pes 
cavus disability warrants a noncompensable evaluation.

The Board has considered the appropriateness of rating 
appellant's service-connected bilateral foot disability under 
all potentially applicable diagnostic codes.  Under Code 
5279, unilateral or bilateral anterior metatarsalgia 
(Morton's disease) may be assigned a 10 percent evaluation.  
Under Code 5280, a 10 percent rating may be assigned for 
postoperative unilateral hallux valgus with resection of the 
metatarsal head or for severe unilateral hallux valgus if 
equivalent to amputation of great toe.  Under Code 5171, 
amputation of the great toe with removal of the metatarsal 
head warrants a 30 percent rating.  Without metatarsal 
involvement, amputation of the great toe warrants a 10 
percent rating.

Under Diagnostic Code 5282, a noncompensable evaluation is 
warranted for hammer toe involving single toes.  A 10 percent 
evaluation may be assigned for hammer toe involving all toes, 
unilateral without claw foot.  Under Code 5283, moderate 
malunion or nonunion of the tarsal or metatarsal bones may be 
assigned a 10 percent evaluation.  A 20 percent evaluation 
requires moderately severe malunion or nonunion.  A 30 
percent evaluation requires severe malunion or nonunion.  
Under Code 5284, a 10 percent evaluation may be assigned for 
moderate foot injuries.  A 20 percent evaluation requires 
moderately severe residuals.  A 30 percent evaluation 
requires severe residuals.  A 40 percent evaluation may be 
assigned for actual loss of use of the foot.

The clinical evidence indicates that appellant's 
postoperative foot residuals do not produce gait impairment.  
However, the positive evidence includes the service medical 
records, which document significant foot surgeries, and the 
post-service clinical evidence reveal that the feet are 
symptomatic with callosities and mild foot tenderness with 
radiographic evidence of mild hallux valgus, postoperative 
residuals of right 5th digit surgery and shortening of the 
right 3rd and 4th digits, postoperative changes in the right 
3rd metatarsal shaft, and postoperative deformities of the 
right 5th and left 4th digits proximal phalanx heads.  
Although the radiographic findings do not actually constitute 
malunion/nonunion of a metatarsal bone, with resolution of 
all reasonable doubt in appellant's favor, it is nevertheless 
the Board's opinion that such clinical findings with 
callosities, mild tenderness, mild hallux valgus, and 
postoperative changes involving various toes and right 3rd 
metatarsal shaft can reasonably be characterized as 
equivalent to a moderate disability of each foot under either 
Code 5283 or 5284 or more nearly approximates the criteria 
under 5278, therefore warranting a compensable 10 percent 
evaluation for each foot.  Accordingly, separate 10 percent 
initial evaluations, but no more, for each foot are 
warranted.

However, separate initial evaluations in excess of 10 percent 
for each foot would not be warranted, since appellant's 
hallux valgus is no more than mild in degree; moderately 
severe foot disability or severe hallux valgus equivalent to 
great toe amputation with metatarsal head removal has not 
been more nearly approximated, particularly since gait has 
been clinically described as normal; and metatarsal bone 
malunion/nonunion has not been shown.  Additionally, marked 
contraction of the plantar fascia with dropped forefoot, all 
toes are hammer toes, very painful callosities, marked varus 
deformity, all toes are tending to dorsiflexion, limitation 
of dorsiflexion at the ankle to a right angle, shortened 
plantar fascia, or marked tenderness under metatarsal heads 
has not been more nearly approximated.  Assigning additional 
separate ratings (besides the 10 percent ratings herein 
awarded by the Board) for other conditions involving the feet 
would constitute pyramiding, since the toes/forefoot involve 
a small, compact anatomical area and appellant clearly has 
overlapping symptomatology from the post-surgical residuals 
involving that area.  See Esteban, supra.

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45, and DeLuca.  However, a 10 percent evaluation 
for each foot more than adequately compensates for the 
commensurate degree of impairment resulting from that 
disability, particularly in the absence of gait impairment.  
An extraschedular evaluation is not for consideration, since 
the evidence does not show that the service-connected 
bilateral foot disability presents such an unusual or 
exceptional disability picture with marked interference with 
employment or frequent periods of hospitalization as to 
render the regular schedular standards impractical.  38 
C.F.R. §  3.321(b)(1).  The appellant has not been frequently 
hospitalized for the service-connected bilateral foot 
disability, nor has it been shown to markedly interfere with 
employment, particularly since no resultant gait impairment 
has been clinically shown.  


D.  An Initial Compensable Evaluation for Pseudofolliculitis 
Barbae; An Initial Compensable Evaluation for Psoriasis, for 
the Period Prior to August 11, 2003; and an Increased Rating 
in Excess of 10 Percent for Psoriasis, for the Period On and 
Subsequent to August 11, 2003.

Appellant's service medical records reveal that in September 
1974, he was placed on a shaving permanent physical profile 
for ingrown facial and neck hairs/pseudofolliculitis barbae.  
In June 1978, he had a beard and complained of 
pseudofolliculitis barbae.  In April 1979, small open sores 
on the scalp and athletes' foot were assessed.  In October 
1980, he complained of dry scalp with flaking skin.  In June 
1981, he was treated for pseudofolliculitis barbae infection.  
In July 1981, possible seborrheic dermatitis of the scalp was 
assessed.  In August 1983, he complained of an infected 
lesion on the face and was placed on a shaving permanent 
physical profile for an infected papule due to 
pseudofolliculitis barbae.  In November 1983, he complained 
of sores on the scalp and neck.  Questionable tinea capitis 
was assessed.  In April 1984, acne vulgaris, 
pseudofolliculitis barbae, and tinea pedis were assessed.  In 
July 1988, an infected ingrown hair under the chin was noted.  
In January 1992, he complained of pruritic lesions on the 
scalp and neck.  Clinically, there were lichenified papules 
and excoriations on the neck and scalp.  

On July 1992 VA general medical examination, appellant 
reported that during service, he would develop small scars on 
his face and neck when he shaved closely and therefore was 
placed on a shaving profile so that close shaving was not 
necessary.  He also stated that during the past two years, he 
had noticed nonpruritic lesions on the back and neck for 
which he was treated with medication; and that the diagnosis 
may have been psoriasis.  Clinically, there were very 
minimal, hardly detectable, superficial scars on the neck.  
There were 5-7 mm, raised, hyperkeratotic lesions on the 
back, left arm, and neck without acute inflammation/drainage.  
Diagnoses included history of scar reaction to shaving; and 
minimal psoriasis.

A March 1993 rating decision granted service connection and 
assigned  noncompensable evaluations each for shaving scars 
and psoriasis (coded 7800 and 7816, respectively).  In Butts 
v. Brown, 5 Vet. App. 532 (1993), the Court cited to a 
medical dictionary definition of pseudofolliculitis barbae as 
a "bacterial disorder occurring chiefly in the beard."  

On June 1994 VA dermatologic examination, appellant 
complained of pseudofolliculitis barbae and occasional 
itching /infections on the arms and legs.  Clinically, there 
were scars on the arms from previous discrete folliculitis 
lesions; and several similar lesions on the legs.  The 
folliculitis also involved the face.  Appellant denied any 
exacerbation of the skin condition from nervous tension.  

VA clinical records reveal that in April 1995, there were 
hyperkeratotic papules on appellant's upper extremities and 
upper back area.  Prurigo nodalaris was assessed.  In October 
1995, infected papules in the beard area were noted and 
pseudofolliculitis barbae was assessed.  In October 1997, 
appellant complained of itching/sores on the head, back, and 
leg.  Clinically, hyperpigmented papules with excoriation 
were apparent on the vertex of the scalp, mid-back, and right 
vastus medialis area.  Prurigo nodalaris was assessed.  In 
November 1997, it was noted that lichen simplex chronicus 
(LSC) had improved with medicated ointment.  Clinically, 
hyperpigmented papules were apparent on the extremities and 
back with minimal heavy scaling.  There was a boggy papule on 
the vertex of the scalp.

On March 1998 VA general medical examination, appellant had 
numerous complaints, including the skin.  Clinically, he 
appeared clean shaven.  There were several small papules on 
the neck, noted as typical of pseudofolliculitis barbae.  
Psoriasis or sores on the body were not present on 
examination, nor was there any other dermatitis apparent.  
The pertinent diagnosis was pseudofolliculitis barbae.

On June 1999 VA general medical examination (conducted by the 
same examiner as the March 1998 VA examination), it was noted 
that appellant had numerous complaints, including the skin.  
Appellant stated that he did not shave because of 
itching/irritation.  Clinically, there were several papules 
on the chin and upper neck, noted as typical of 
pseudofolliculitis barbae.  No skin rash on his body was 
present on examination.  The only pertinent medication noted 
was hydrocortisone crème.  The pertinent diagnosis was 
pseudofolliculitis barbae.

VA clinical records reveal that in February 1999, acne 
folliculitis rash on the face was noted.  Tetracycline 
tablets were prescribed.  In August 1999, appellant's 
complaints included a scalp rash.  Clinically, there was a 
papule on the scalp and waxy papules less than 2 mm on the 
cheek.  Biopsy of the scalp lesion was conducted and benign 
epidermal hyperplasia with hyperkeratosis was diagnosed.  

Private clinical records dated in 2000 and 2001 revealed that 
appellant had no reported acute skin lesions/rashes.  

On June 2002 VA dermatologic examination (conducted by the 
same examiner as the March 1998 and June 1999 VA 
examinations), appellant complained of neck itching.  
Clinically, there were multiple small follicles and 
occasional ingrown hair with irritation on the anterior neck 
and the chin.  With respect to psoriasis, there was a raised, 
2-cm, scaly, well-circumscribed lesion over the lower aspect 
of the left elbow/forearm, noted as "typical psoriasis, at 
present asymptomatic"; and appellant stated that medication 
had cleared "most of this."  Mild pseudofolliculitis barbae 
and mild psoriasis on the left forearm were diagnosed.  

On August 2003 VA dermatologic examination, appellant 
reported that he was not currently shaving as frequently; 
that although he still developed papules within the facial 
area, it was not as frequent; that he was not using any 
topical systemic medications for this condition; and that he 
did have some associated scarring.  Additionally, with 
respect to psoriasis, he stated that he continued to have 
scaling patches on the chest and arms.  Clinically, there was 
hyperpigmentation and scarring on the face in the beard 
distribution.  He had a beard and minimal papules were noted.  
This was noted as on exposed skin.  No pustule, ulceration, 
exfoliation, or crusting was apparent in these areas.  There 
were small, 1-2 cm areas of scaling and excoriation on the 
chest, back, and upper arms.  Two small scaling plaques were 
apparent on the right elbow.  There was slight erythema 
surrounding these areas.  There were some hyperpigmented 
macular areas where scaling patches initially had been.  
Although there was evidence of scaling, no ulceration or 
crusting was apparent, nor were there any systemic/nervous 
manifestations of the skin condition.  The examiner stated 
that the total surface area involved was approximately 10 
percent of the body, of which 1 percent was on exposed skin.  
Assessments were pseudofolliculitis barbae with active 
popular lesions within the beard area; and psoriasis.  

The Board has considered the appropriateness of rating 
appellant's service-connected pseudofolliculitis barbae under 
all potentially applicable diagnostic codes.  
Pseudofolliculitis barbae is an unlisted condition that may 
be rated by analogy to closely related conditions in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  It appears that the RO has rated appellant's 
pseudofolliculitis barbae as skin disfigurement of the 
head/face/neck under Code 7899-7800.  

It should be pointed out that the VA's schedule for rating 
skin disorders was revised as of August 30, 2002 (See 67 Fed. 
Reg. 49,590-49,599 (July 31, 2002)).  It is reiterated, 
however, that the revised rating criteria may not be applied 
to a claim prior to the effective date of the amended 
regulation.  See 38 U.S.C.A. § 5110(g); VAOPGCPREC. 3-2000; 
and Rhodan, supra.  The Board will apply the old and the new 
criteria, whichever are more favorable, to the claim at 
issue.  

It would also appear that Code 7806, a code for rating 
eczema, may be applicable as an analogous rating for 
pseudofolliculitis barbae.  As with eczema, the evaluation 
will depend upon location, extent, and repugnant or otherwise 
disabling character of manifestations.  

Under Diagnostic Code 7806, effective prior to August 30, 
2002, a noncompensable evaluation may be assigned for eczema 
with slight, if any, exfoliation, exudation or itching, if 
involving a nonexposed surface or small area.  A 10 percent 
evaluation requires exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
evaluation requires constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
requires ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7806.

Under amended Diagnostic Code 7806, a noncompensable 
evaluation may be assigned for eczema affecting less than 5 
percent of the entire body or less than 5 percent of exposed 
areas, and; no more than topical therapy required during the 
past 12-month period.  A 10 percent evaluation may be 
assigned for eczema affecting at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent evaluation may be assigned for eczema affecting 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas, or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.

Under Diagnostic Code 7800, effective prior to August 30, 
2002, a noncompensable evaluation may be assigned for a 
slightly disfiguring scar of the head, face, or neck.  A 10 
percent evaluation requires that such scar be moderately 
disfiguring.  A 30 percent evaluation requires that such scar 
be severely disfiguring, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles.  A 50 
percent evaluation requires that such scar result in complete 
or exceptionally repugnant deformity of one side of the face 
or marked or repugnant bilateral disfigurement.  The note 
following Diagnostic Code 7800 provides that where in 
addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Diagnostic Code 7800 may be increased to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent.

Under Diagnostic Code 7800, effective August 30, 2002, an 80 
percent evaluation may be assigned for disfigurement of the 
head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes including eyelids, ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement.  A 50 
percent evaluation requires visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes including 
eyelids, ears (auricles), cheeks, lips), or; with four or 
five characteristics of disfigurement.  A 30 percent 
evaluation requires visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes including 
eyelids, ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement.  A 10 percent 
evaluation requires one characteristic of disfigurement.  
NOTE (1):  The 8 characteristics of 
disfigurement for purposes of evaluation 
under § 4.118, are: Scar 5 or more inches 
(13 or more cm.) in length; Scar at least 
one-quarter inch (0.6 cm.) wide at widest 
part; Surface contour of scar elevated or 
depressed on palpation; Scar adherent to 
underlying tissue; Skin hypo- or hyper-
pigmented in an area exceeding six square 
inches (39-sq. cm.); Skin texture 
abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six 
square inches (39 sq. cm.); Underlying 
soft tissue missing in an area exceeding 
six square inches (39-sq. cm.); Skin 
indurated and inflexible in an area 
exceeding six square inches (39- sq. 
cm.). 

A 10 percent evaluation is the maximum evaluation assignable 
under Diagnostic Codes 7803 and 7804, respectively, effective 
prior to August 30, 2002, for superficial, poorly nourished 
scars with repeated ulceration, or for superficial scars 
which are tender and painful on objective demonstration.  
Scars may be evaluated on the basis of any related limitation 
of function of a bodily part which they affect.  38 C.F.R. 
Part 4, Code 7805, effective prior to August 30, 2002.

Under amended Diagnostic Code 7803, for scars, superficial, 
unstable, a 10 percent evaluation may be assigned.  NOTE (1): 
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  NOTE (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under amended Diagnostic Code 7804, for scars, superficial, 
painful on examination, a 10 percent evaluation may be 
assigned.  

Under amended Diagnostic Code 7805, for other scars, rate on 
limitation of function of affected part.

Additionally, psoriasis is rated under Code 7816.  Effective 
prior to August 30, 2002, Code 7816 provided that psoriasis 
was rated as analogous to eczema under Code 7806 (See old 
Code 7806 previously set out above).  

Effective August 30, 2002, the amended Code 7816 for rating 
psoriasis states:  A noncompensable evaluation may be 
assigned for psoriasis with less than 5 percent of the entire 
body or exposed areas affected, and; no more than topical 
therapy required during the past 12-month period.  A 10 
percent evaluation may be assigned for psoriasis with at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent evaluation may be 
assigned for psoriasis with 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent evaluation may be assigned for 
psoriasis with more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or; constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7816 
(effective August 30, 2002).


(i).  An Initial Compensable Evaluation for 
Pseudofolliculitis Barbae.

With respect to the issue of entitlement to an initial 
compensable evaluation for pseudofolliculitis barbae, the 
service medical records indicate that appellant would develop 
small scars on his face and neck when he shaved closely.  
However, the post-service clinical evidence indicates that 
such skin condition was relatively mild in severity, although 
subject to occasional exacerbations.  In fact, there were 
only very minimal, hardly detectable, superficial scars on 
the neck on July 1992 VA examination; several papules on the 
chin and upper neck were apparent on March 1998 and June 1999 
VA examinations; and on June 2002 VA dermatologic 
examination, there were multiple small follicles and 
occasional ingrown hair with irritation on the anterior neck 
to the chin.  It is very significant that the 
pseudofolliculitis barbae was diagnosed as only mild on that 
latter examination.  

It is also significant that on August 2003 VA dermatologic 
examination, appellant had a beard and reported that he was 
not currently shaving as frequently; that although he still 
developed papules within the facial area, it was not as 
frequent; and that he was not using any topical systemic 
medications for this condition.  Although there was 
hyperpigmentation and scarring on the face in the beard 
distribution, only minimal papules were noted on the exposed 
skin area.  No pustules, ulceration, exfoliation, or crusting 
was apparent.  Additionally, the examiner stated that the 
total surface area involved (apparently referring to both 
pseudofolliculitis barbae and psoriasis) was approximately 10 
percent of the body, of which 1 percent was on exposed skin.  

It is the Board's finding that appellant has complained of 
itching affecting the facial and neck areas, and despite the 
fact that he currently has a beard, his pseudofolliculitis 
barbae clearly affects an exposed area (the chin and anterior 
neck).  Any such scarring affecting the facial and neck areas 
has been medically described as involving small papules and 
cannot reasonably be characterized as at least moderately 
disfiguring, particularly since he has a beard and the 
exposed surface has been estimated as no more than 1 percent 
of the body.  However, with resolution of all reasonable 
doubt in appellant's favor, the Board concludes that since 
the facial area skin was clinically described as 
hyperpigmented and, thus, the involved area of the face 
probably exceeds six square inches in area, and the 
facial/neck area itching involved an exposed area, the 
criteria for a 10 percent evaluation under the old version of 
Code 7899-7806 or the new version of Code 7800 have more 
nearly been approximated.  

However, an evaluation in excess of 10 percent for the 
service-connected pseudofolliculitis barbae would not be 
warranted under the old or new version of Code 7806 or the 
old version of Code 7800, since the pseudofolliculitis barbae 
does not result in at least severe disfigurement, constant 
exudation or itching, extensive lesions, ulceration, 
extensive exfoliation/crusting, or systemic/nervous 
manifestations; affect at least 20 percent of the body; or 
require systemic therapy.  Additionally, an evaluation in 
excess of 10 percent for the service-connected 
pseudofolliculitis barbae would not be warranted under the 
new version of Code 7800, since none of the other seven 
characteristics of disfigurement set forth in the rating 
criteria have been clinically shown or approximated, nor has 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features been 
demonstrated.  Finally, any pseudofolliculitis barbae 
scarring has not been alleged nor shown to limit function of 
any affected bodily part as to warrant an evaluation in 
excess of 10 percent under Code 7805.  


(ii). An Initial Compensable Evaluation for Psoriasis, for 
the Period Prior to August 11, 2003.

With respect to the issue of entitlement to an initial 
compensable evaluation for psoriasis, for the period prior to 
August 11, 2003, appellant's service medical records indicate 
that any psoriasis affected primarily the scalp.  However, on 
July 1992 VA examination, there were 5-7 mm, raised, 
hyperkeratotic lesions on the back, left arm, and neck 
without acute inflammation/drainage, diagnosed as minimal 
psoriasis.  In the mid-and late 1990's, VA clinical records 
indicated that, there were hyperkeratotic papules with 
excoriation and minimal heavy scaling on the extremities and 
back areas.  On June 2002 VA dermatologic examination, there 
was a raised, 2-cm, scaly, well-circumscribed lesion over the 
lower aspect of the left elbow/forearm, noted as "typical 
psoriasis, at present asymptomatic"; and appellant stated 
that medication had cleared "most of this."  Significantly, 
psoriasis on the left forearm was diagnosed and was described 
as only mild.  

It is the Board's opinion that, with resolution of all 
reasonable doubt in appellant's favor, the clinical evidence 
indicates that appellant's psoriasis, although subject to 
periods of acquiescence, has occasionally been manifested by 
itching affecting the scalp, back, and extremities areas, as 
evidenced by excoriations, and that such condition affects an 
exposed area (i.e., the forearm).  A 10 percent evaluation 
requires exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  Consequently, the 
criteria for a 10 percent evaluation under the old version of 
Code 7816-7806 have more nearly been approximated, for that 
period in question.  

However, an evaluation in excess of 10 percent for the 
service-connected psoriasis would not be warranted under the 
old version of Code 7816-7806, since the condition does not 
result in constant exudation or itching, extensive lesions, 
marked disfigurement, ulceration, extensive exfoliation or 
crusting, or systemic or nervous manifestations, for that 
period in question.  


(iii). An Increased Rating in Excess of 10 Percent for 
Psoriasis, for the Period On and Subsequent to August 11, 
2003.

With respect to the issue of entitlement to an increased 
rating in excess of 10 percent for psoriasis, for the period 
on and subsequent to August 11, 2003, on August 11, 2003 VA 
dermatologic examination, appellant reported that he was not 
using any topical systemic medications for the skin.  
Appellant had small, 1-2 cm areas of scaling and excoriation 
on the chest, back, and upper arms and two small scaling 
plaques on the right elbow.  There was slight erythema 
surrounding these areas and some hyperpigmented macular areas 
where scaling patches initially had been.  Although there was 
evidence of scaling, no ulceration or crusting was apparent, 
nor were there any systemic/nervous manifestations of the 
skin condition.  The examiner stated that the total surface 
area involved was approximately 10 percent of the body, of 
which 1 percent was on exposed skin.  

In short, since the recent clinical evidence indicates that 
appellant's psoriasis is relatively mild and involves 
primarily unexposed areas (except the forearm), does not 
result in constant exudation or itching, extensive lesions, 
or marked disfigurement, does not require systemic therapy, 
and has been medically described as affecting substantially 
less than 20 percent of the body, an evaluation in excess of 
the currently assigned 10 percent would not be in order under 
either the old version of 7816-7806 or new version of Code 
7816, for the period in question. 

The Board has considered the provisions of 38 C.F.R. § 4.10.  
However, there is simply no credible, competent evidence 
indicating a greater degree of functional loss attributable 
to the pseudofolliculitis barbae and psoriasis than that 
commensurate with the 10 percent rating for the respective 
periods in question.  The regular schedular standards 
adequately compensate appellant for any adverse industrial 
impact his relatively mild service-connected skin 
disabilities produce.  The clinical evidence does not reflect 
that the service-connected skin disabilities presented or 
present such an exceptional or unusual disability picture as 
to warrant consideration of an extraschedular evaluation, for 
the aforestated reasons.  38 C.F.R. § 3.321(b)(1).  


E.  An Initial Compensable Evaluation for Aerophagia.

The service medical records indicate that appellant had 
various gastrointestinal complaints.  In July 1985, it was 
noted that a prior upper gastrointestinal x-ray series had 
revealed increased gastric folds, suggestive of hypertrophic 
gastritis.  His weight was approximately 164 pounds.  
Assessments were increased gastric folds and lactose 
intolerance.  In November 1985, he complained of eructations 
without pyrosis and occasional sharp epigastric pain.  He 
belched several times during evaluation.  The assessment was 
suspect aerophagia as etiology of eructations.  

An April 1992 private hospitalization report included 
diagnoses for reflux esophagitis and alcohol/drug abuse.  An 
upper gastrointestinal x-ray series was negative.  

On July 1992 VA general medical examination, appellant's 
complaints included stomach trouble and excessive gas which 
he burped orally.  Clinically, there was moderate distention 
in the mid-epigastric area.  No specific tenderness, masses, 
organomegaly, muscle spasm, or guarding were noted.  Height 
was 68 inches and weight was 164 pounds, and he was described 
as well-developed/nourished.  An upper gastrointestinal x-ray 
series was negative.  Diagnoses included aerophagia with 
gastric discomfort, with no radiographic evidence of disease.

A March 1993 rating decision granted service connection and 
assigned a noncompensable evaluation for aerophagia, and 
rated that unlisted condition by analogy to postgastrectomy 
syndrome (coded as 9499-7308).  In Mabry v. West, 16 Vet. 
App. 447 (1999), a memorandum decision, the Court cited to a 
medical dictionary definition of aerophagia as "excessive 
swallowing of air, usually an unconscious process associated 
with anxiety, resulting in abdominal distention or belching, 
often interpreted by the patient as signs of a physical 
disorder."  

On June 1994 VA gastroenterologic examination, appellant 
denied frequent eructations/heart burn, nausea, vomiting, 
hematemesis, and melena.  Clinically, aeophagia maneuver was 
positive.  The abdomen was unremarkable.  Weight was 168 
pounds, and appellant was described as well-
developed/nourished.  There was no evidence of anemia, 
periodic vomiting, recurrent hematemesis/melena, or pain.  
Aerophagia was diagnosed.  Frequency of episodes were listed 
as approximately twice a week, lasting less than a day in 
duration. 

VA clinical records dated in the 1990's revealed occasional 
epigastric pain and burping.  Additionally, serum laboratory 
results dated between 1993 and 1995 revealed predominantly 
normal hemoglobin and hematocrit values.  

On March 1998 VA general medical examination, appellant had 
numerous complaints, including constipation, diarrhea, and 
weight gain/flucuation.  Clinically, the abdomen was normal.  
His height was 68 inches, weight was 168 pounds, and 
appellant was described as well-developed/nourished.  Serum 
laboratory results revealed normal hemoglobin and hematocrit 
values.  The examiner concluded that no consistent symptoms 
or pattern were detected indicative of any chronic 
gastrointestinal disorder/severe acute episode.  

On June 1999 VA general medical examination (conducted by the 
same examiner as the March 1998 VA examination), it was noted 
that appellant had numerous complaints, including stomach gas 
pain.  His height was 68 inches, weight was 172 pounds, and 
appellant was described as robust and muscular.  He denied 
constipation/diarrhea.  It was noted that his weight was 
stable.  He had acid reflux symptoms, which the examiner 
stated could be relieved occasionally by belching.  The 
examiner concluded that appellant did not have any frank 
constipation/diarrhea or chronic difficulty other than 
occasional, mild gastroesophageal symptoms.  Significantly, 
diagnoses included mild gastroesophageal reflux symptoms.   

Private clinical records dated in 2000 and 2001 revealed that 
appellant's abdomen was soft without guarding.  There was no 
acute weight change, diarrhea, or abdominal pain.  

VA serum laboratory results dated in September 2000 revealed 
normal hemoglobin and hematocrit values.  In April 2001, 
appellant's weight was recorded as 189.1 pounds.

On June 2002 VA gastroenterologic examination (conducted by 
the same examiner as the March 1998 and June 1999 VA 
examinations), appellant stated that he would swallow some 
air and occasionally have indigestion; that ranitidine helped 
to some extent; that he occasionally experienced heartburn; 
that he tended to gain weight; and that he did not have 
diarrhea.  Clinically, the abdomen was rounded, smooth, and 
nontender without masses/organomegaly.  Aerophagia with 
history of mild gastroesophageal reflux was diagnosed.  

The provisions of 38 C.F.R. § 4.113 state that there are 
diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.  Ratings under Diagnostic 
Codes 7301 through 7329, inclusive, 7331, 7342, and 7345 to 
7348 will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  See 38 C.F.R. 
§ 4.114.

Under Diagnostic Code 7308, a 20 percent evaluation may be 
assigned for mild postgastrectomy syndrome having infrequent 
episodes of epigastric distress with characteristic mild 
circulatory symptoms or continuous mild manifestations.  A 40 
percent evaluation requires moderate postgastrectomy syndrome 
with less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss.  A 60 percent evaluation requires 
severe postgastrectomy syndrome associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with malnutrition and 
anemia.  See 38 C.F.R. § 4.114, Diagnostic Code 7308.  

In addition to the above criteria, weight loss is a 
consideration in evaluating digestive system disorders.  See 
38 C.F.R. § 4.112.  However, in the instant case, the 
evidentiary record reveals that appellant has experienced 
weight gain, not any appreciable weight loss.  In fact, 
appellant is well-developed/nourished, 5'8" tall with a 
weight that had increased gradually over the years (recorded 
as 164 pounds in 1992 and approximately 189 pounds in April 
2001).

Applying the criteria of Diagnostic Code 7308 to the facts of 
this case, the negative and positive evidence appears in 
relative equipoise as to whether appellant's service-
connected gastrointestinal disability can reasonably be 
characterized as equivalent to mild postgastrectomy syndrome 
having infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations.  Although he does swallow some air and 
occasionally has mild indigestion, such symptoms are not 
continuous.  Appellant is well-developed and nourished, and 
does not have recurrent hematemesis, melena, vomiting, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, weight loss, malnutrition, or anemia.  However, the 
VA clinical evidence indicates that appellant does have 
occasional mild gastroesophageal reflux symptoms, albeit 
medication apparently alleviates these to some extent; and it 
appears that such gastroesophageal symptoms have been 
associated with the service-connected aerophagia since 
service.  See service medical records and post-service 
clinical evidence of record.  As such, it is the Board's 
opinion that the service-connected gastrointestinal 
disability more nearly is equivalent to mild postgastrectomy 
syndrome under Diagnostic Code 7308.  Thus, a 20 percent 
rating is for assignment.  An even higher evaluation for the 
service-connected gastrointestinal disability under 
Diagnostic Code 7308 would not be warranted, however, since 
the equivalent of moderate postgastrectomy syndrome with 
diarrhea and weight loss has clearly not been clinically 
shown.  

The Board has also considered other appropriate rating codes 
in rating by analogy the service-connected gastrointestinal 
disability.  Under Diagnostic Code 7346, a 60 percent 
evaluation may be assigned for hiatal hernia with symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  A 30 percent 
evaluation requires persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 10 percent 
evaluation requires two or more of the symptoms for the 30 
percent evaluation of less severity.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.  The relevant clinical evidence does 
not reveal that appellant has persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation or other symptom combinations such as vomiting, 
weight loss, hematemesis, melena, or anemia, productive of at 
least considerable impairment of health.  

An extraschedular evaluation is not for consideration, since 
the evidence does not show that the service-connected 
gastrointestinal disability presents such an unusual or 
exceptional disability picture as to render the regular 
schedular standards impractical, for the aforestated reasons.  
38 C.F.R. § 3.321(b)(1).  In deciding this disability rating 
issue herein, the Board has considered the provisions of 38 
C.F.R. § 4.10, which relate to functional loss.  The 
appellant's service-connected gastrointestinal disability is 
manifested primarily by occasional epigastric pain and 
aerophagia, and is more than adequately compensated for by 
the 20 percent evaluation awarded by the Board decision 
herein for the degree of functional loss resulting therefrom.  

ORDER

An initial 20 percent evaluation, but no more, for the 
service-connected low back disability, classified as low back 
strain, an initial separate 10 percent evaluation, but no 
more, for the service-connected right foot disability, an 
initial separate 10 percent evaluation, but no more, for the 
service-connected left foot disability, an initial 10 percent 
evaluation, but no more, for the service-connected 
pseudofolliculitis barbae, an initial 10 percent evaluation, 
but no more, for the service-connected psoriasis, for the 
period prior to August 11, 2003, and an initial 20 percent 
evaluation, but no more, for the service-connected aerophagia 
are granted, subject to the applicable regulatory criteria 
governing payment of monetary awards.  To this extent, the 
appeal is allowed.

Service connection for an eye disorder, seizure disorder, 
muscle aches and spasms (claimed as a result of an 
undiagnosed illness), joint aches (claimed as a result of an 
undiagnosed illness), is denied.  An initial compensable 
evaluation for appellant's service-connected left ankle 
sprain, for the period prior to June 5, 2002, an increased 
evaluation in excess of 10 percent for left ankle sprain, for 
the period on and subsequent to June 5, 2002, and an 
increased rating in excess of 10 percent for 
the service-connected psoriasis, for the period on and 
subsequent to August 11, 2003, are denied.  To this extent, 
the appeal is disallowed.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



